                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,
                                         Case No. 15-20652-19
vs.
                                         HON. GEORGE CARAM STEEH
D-19 KEITHON PORTER,

              Defendant.
_____________________________/

             ORDER GRANTING IN PART DEFENDANT’S
           MOTION TO ADJOURN SENTENCING [DOC. 1521]

      This matter is before the court on defendant Keithon Porter’s motion

to adjourn sentencing. On August 27, 2018, Porter was convicted of RICO

Conspiracy, Murder in Aid of Racketeering, Use of a Firearm in

Furtherance of a Crime of Violence Causing Death, three counts of

Attempted Murder and two other firearm offenses.    Attorney Margaret

Sind Raben accepted an appointment to represent Porter on August 22,

2019 after two previous counsel withdrew from representing Porter.

Counsel states that she requires additional time to prepare for sentencing

and requests a six-month adjournment.

      The government opposes defense counsel’s request for a six-month

adjournment and suggests that two months, in addition to the three months

that have already passed since Raben undertook representation of Porter,

should be sufficient to prepare for sentencing.
     The court finds that Ms. Raben has established a need for additional

time to prepare for sentencing but agrees with the government that a six-

month adjournment is not warranted. Therefore, the court grants in part

defendant’s motion to adjourn sentencing and adjourns the sentencing date

to March 3, 2020 at 2:00 p.m.

     It is so ordered.

Dated: November 14, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE
                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  November 14, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk
